Citation Nr: 1501313	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to January 1970.  

The instant matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the Veteran's claim for bilateral hearing loss.  In a May 2012 rating decision, the RO granted service connection for right ear hearing loss with a noncompensible rating.   


FINDING OF FACT

Competent and credible evidence of record establishes that the Veteran suffered from left ear hearing loss, within the statutory criteria thereof, throughout the pendency of his claim.    

CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. Given the results favorable to the Veteran, a discussion of VA's duties to notify and assist the Veteran is not necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Board recognizes that certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

However, in the present case, the Board finds that service connection is not warranted by virtue of 38 C.F.R. § 3.303(b) because the evidence fails to demonstrate the existence of hearing loss in service or of a continuity of symptomatology.  Nor can it be said that left ear hearing loss manifested to a compensable degree within a year of separation from service, as there is no evidence suggestive of hearing loss within a year of service. The one-year presumption for organic disease of the nervous system under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  Thus, the claim for service connection for left ear hearing loss must be evaluated under 38 C.F.R. § 3.303(a).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  "[W]here there was no evidence of the veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'" Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

In this matter, the Veteran claims he developed hearing loss in the left ear as a result of his active military service.  Specifically, he asserts that he sustained acoustic trauma during service as a result of his work troubleshooting, repairing and testing the bombing systems installed on B52 bombers while stationed at Columbus Air Force Base in Columbus, Mississippi from October 1962 to May 1967.  As a civilian, the Veteran asserts that, following discharge from service, he performed the calibration and repair of electronic test equipment followed by computer programming, both in a quiet environment.  Because the Veteran's DD Form 214 notes that he served as a bomb naval system mechanic, VA conceded that the Veteran experienced acoustic trauma in service.  38 U.S.C.A. 1154(b) (West 2014) (noting that in cases where the Veteran engaged in combat with the enemy in active military service, VA will accept as proof satisfactory lay or other evidence of service incurrence or aggravation, if consistent with the circumstances of such service).  

As discussed above, a review of the Veteran's STRs do not show any evidence of hearing loss in service or upon discharge from service.  In December 2009, the Veteran presented for a VA audiometric examination with regards to his claim for bilateral hearing loss.  A report of that examination gave the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
25
30
35
40
32.5
LEFT
15
15
20
30
35
25

The Veteran's speech recognition score was 96 percent for the right ear and 98 percent for the left ear.

The Veteran also submitted an audiological evaluation report from Dr. S.R., a private Doctor of Audiology, dated August 2009.  That report found that the Veteran suffered from mild to moderate bilateral sensorineural hearing loss and included audiometry findings dated November 2006.  That report noted that the Veteran exhibited the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
25
40
40
50
36
LEFT
25
25
30
45
45
34

Dr. S.R. also reported that the Veteran's speech recognition score was 96 percent for the right ear and 96 percent for the left ear.  As a part of that report, Dr. S.R. opined that it was at least as likely as not that the Veteran's hearing loss is due to acoustical trauma caused by occupational noise exposure during service.  

In May 2012, the RO granted service connection for hearing loss in the right ear, but denied service connection in the left ear because the VA audiology report did not show that the Veteran currently had hearing loss that met the criteria for hearing disability under 38 C.F.R. § 3.385.  Notably, while the RO relied upon the etiology opinion offered by Dr. S.R. regarding the cause of the Veteran's hearing loss, it did not appear to consider her audiology findings that were contained in the August 2009 report.    

In conjunction with his appeal, the Veteran has submitted two additional private audiology reports from Dr. S.R. The first report, dated July 2012 noted the following pure tone thresholds, in decibels:  





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
30
30
40
45
50
39
LEFT
30
30
35
45
50
38

That report also recorded the Veteran's speech discrimination scores to be 100 percent for the left ear and 100 percent for the right ear.  (The Board notes that that audiometry report also gave November 2006 as the date of the report, however, it contains different data from the original November 2006 audiometry report, and also shows a date at the top of the report indicating that it was completed in July 2012).    

The final report, dated December 2013, noted the following pure tone thresholds, in decibels:  





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
30
30
45
50
55
42
LEFT
35
30
40
50
50
41

That report also recorded the Veteran's speech discrimination scores to be 92 percent for the right ear and 100 percent for the left ear.  

The requirement that the veteran exhibits a current disability is "satisfied when a claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim."  McClain v. Nicholson 21 Vet. App. 319, 321 (2007).  Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014).  

In the present case, while the RO denied the Veteran's claim for service connection because  he did not meet the statutory criteria for hearing loss during his December 2009 VA examination, private medical evidence exists showing left ear sensorineural hearing loss, within the statutory criteria, in August 2009 (and possibly as early as November 2006).  Further, the Veteran has submitted additional audiology reports taken during the pendency of his claim which show worsening hearing loss well within the statutory definition of hearing loss.  In light of the positive audiological evidence compiled by Dr. S.R., and resolving the benefit of the doubt in favor of the Veteran, the Board is satisfied that the Veteran has met the criteria for service connection for left ear hearing loss for the entire duration of his claim.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


